 1   Jennifer L. Braster
     Nevada Bar No. 9982
 2   NAYLOR & BRASTER
     1050 Indigo Drive, Suite 200
 3   Las Vegas, NV 89145
     (T) (702) 420-7000
 4   (F) (702) 420-7001
     jbraster@naylorandbrasterlaw.com
 5
     Attorneys for Defendant
 6   Experian Information Solutions, Inc.
 7

 8                                   UNITED STATES DISTRICT COURT

 9                                       DISTRICT OF NEVADA

10

11   PAMELA J. ROCHE,                                  Case No. 2:18-cv-01588-JAD-CWH

12                      Plaintiff,                     DEFENDANT EXPERIAN INFORMATION
                                                       SOLUTIONS, INC.’S AND PLAINTIFF
13          v.                                         PAMELA J. ROCHE’S STIPULATION TO
     BARCLAYS BANK DELAWARE,                           EXTEND TIME FOR EXPERIAN TO
14
     BOULDER DAM CREDIT UNION, and                     ANSWER COMPLAINT (First Request)
15   EXPERIAN INFORMATION SOLUTIONS,
     INC.,                                             Complaint filed: August 22, 2018
16
                        Defendants.
17

18
            Defendant Experian Information Solutions, Inc. (“Experian”), by and through its counsel
19
     of record, and Plaintiff Pamela J. Roche (“Plaintiff”), by and through her counsel of record,
20
     hereby submit this stipulation to extend the time for Experian to respond to Plaintiff’s Complaint
21
     (ECF No. 1) pursuant to LR IA 6-1.
22
            Plaintiff filed her Complaint on August 22, 2018. Experian was served on October 4,
23
     2018. The deadline for Experian to respond to the Complaint is currently October 25, 2018.
24
     Plaintiff and Experian stipulate and agree that Experian shall have until November 26, 2018 to
25
     file its responsive pleading. This is Experian’s first request for an extension of time to respond to
26

27

28
                                                                      STIPULATION TO EXTEND TIME TO
                                                                                    ANSWER COMPLAINT
                                                                          Case No. 2:18-cv-01588-JAD-CWH
 1   the Complaint and is not intended to cause any delay or prejudice to any party, but rather to allow
 2   Experian time to investigate Plaintiff’s claims.
 3   IT IS SO STIPULATED.

 4
     DATED this 22nd day of October, 2018.              NAYLOR & BRASTER
 5

 6
                                                        By: /s/ Jennifer L. Braster
 7                                                          Jennifer L. Braster
                                                            Nevada Bar No. 9982
 8                                                          jbraster@naylorandbrasterlaw.com
                                                            1050 Indigo Drive, Suite 200
 9                                                          Las Vegas, NV 89145
10                                                          Attorneys for Defendant Experian
                                                            Information Solutions, Inc.
11

12   DATED this 22nd day of October, 2018.              KAZEROUNI LAW GROUP, APC

13

14                                                      By: /s/ Michael Kind
                                                            Michael Kind
15                                                          6069 South Fort Apache Road
                                                            Suite 100
16                                                          Las Vegas, NV 89148

17                                                          Attorneys for Plaintiff Pamela Roche

18
     IT IS SO ORDERED.
19
                24 day of October, 2018.
     Dated this __
20

21

22
                                                        UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28
                                                                      STIPULATION TO EXTEND TIME TO
                                                    -2-                             ANSWER COMPLAINT
                                                                          Case No. 2:18-cv-01588-JAD-CWH
